Citation Nr: 1717420	
Decision Date: 05/19/17    Archive Date: 06/05/17

DOCKET NO.  12-30 540	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, Oklahoma


THE ISSUE

Entitlement to service connection for left ear hearing loss.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

M. Moore, Counsel



INTRODUCTION

The Veteran served on active duty in the U.S. Army from March 1962 to March 1965.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a September 2012 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Muskogee, Oklahoma.  The Board remanded the claim in March 2015.


FINDING OF FACT

The Veteran's currently diagnosed left ear hearing loss is likely the result of his active service.


CONCLUSION OF LAW

The criterial for service connection are met for left ear hearing loss.  38 U.S.C.A. §§ 1110, 1131 (West 2014); 38 C.F.R. § 3.303 (2016).


REASONS AND BASES FOR FINDING AND CONCLUSION

Under the relevant laws and regulations, service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by active service. 38 U.S.C.A. §§ 1110, 1131 (West 2014).  Generally, the evidence must show: (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  Shedden v. Principi, 381 F.3d 1163, 1166-67 (Fed. Cir. 2004); Caluza v. Brown, 7 Vet. App. 498, 505 (1995); see Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013) (noting that nexus may be demonstrated by a showing of continuity of symptomatology where the disability claimed qualifies as a chronic disease listed in 38 C.F.R. § 3.309(a)).  

For the purpose of applying the laws administered by the VA, impaired hearing will be considered to be a disability when the auditory threshold in any of the frequencies 500, 1000, 2000, 3000, 4000 Hertz (Hz) is 40 decibels (dB) or greater; or when the auditory thresholds for at least three of the frequencies 500, 1000, 2000, 3000 or 4000 Hz are 26 dB or greater; or when speech recognition scores using the Maryland CNC Test are less than 94 percent.  38 C.F.R. § 3.385 (2016).

With regard to a present disability, a July 2012 VA-QTC audiogram shows hearing acuity of 80dB at 3000Hz and 90dB at 4000Hz for the left ear.   This meets the definition of hearing loss for VA purposes.  38 C.F.R. § 3.385 (2016).  The first element of Shedden/Caluza is met.

With regard to an in-service event, service treatment records are negative for any complaints of hearing loss.  However, the Veteran's DD-214 indicates that he was awarded an Expert Marksmanship Ribbon (rifle) and Sharpshooter Marksmanship Ribbon (rifle M-14) and that he had a military occupational specialty (MOS) of auto repairman.  He has claimed that he was exposed to loud tank engine noise working as a mechanic.  In light of these awards and MOS, in-service noise exposure can be conceded and the second element of Shedden/Caluza is also met.

The remaining question is whether there is a medical nexus between the Veteran's in-service noise exposure and his current left ear hearing loss.  

The Veteran was afforded a VA-QTC audiological examination in July 2012 with an addendum VA opinion in September 2015.  The July 2012 VA-QTC examiner conceded the Veteran's in-service noise exposure and complaints of tinnitus since service.  In light of the Veteran's normal hearing at separation with no threshold shifts from enlistment, he was unable to link the Veteran's left ear hearing loss to service.  However, he failed to address whether the Veteran's credible statements of hearing-related symptoms since discharge (tinnitus) could support a nexus between the Veteran's current left ear hearing loss and service.

The September 2015 VA examiner noted that the Veteran had reported delayed onset tinnitus and that there was no verifiable noise injury in justifying her negative opinion.  The Board's review of the record reveals that both of these assumptions are inaccurate.  The Veteran reported experiencing tinnitus symptoms since service and is, in fact, service connected for tinnitus based on these statements.  Further, VA has conceded noise exposure based on the Veteran's awards and MOS.  The examiner's reliance on these inaccurate premises renders her opinion inadequate.

The Board has considered remanding the claim to obtain an adequate opinion on the etiology of the Veteran's left ear hearing loss.  However, the Veteran is service connected for tinnitus based on his same in-service noise exposure and has complained of hearing-related symptoms (tinnitus) since service.  Further, the Board has concerns about the accuracy of the separation audiogram which is identical to the enlistment audiogram at every frequency.  In light of these concerns and the Veteran's credible lay statements regarding continuous hearing-related symptoms since service, the Board finds that the evidence is, at minimum, in equipoise regarding the question of whether the Veteran's current left ear hearing loss is related to his military service.  38 U.S.C.A. §§ 1110, 1131 (West 2014); 38 C.F.R. § 3.303 (2016).  The benefit-of-the-doubt will be conferred in the Veteran's favor and remand is not necessary.  The claim for service connection for left ear hearing loss is granted.  38 U.S.C.A. § 5107(b) (West 2014); 38 C.F.R. § 3.102 (2016); Gilbert v. Derwinski, 1 Vet. App. 49, 53-56 (1990).


ORDER

Entitlement to service connection for left ear hearing loss is granted.



____________________________________________
A. S. CARACCIOLO
Veterans Law Judge, Board of Veterans' Appeals





